UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Money Market Fund As of 6-30-12 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 41.8% (Cost $179,488,900) Bank of Tokyo-Mitsubishi UFJ, Ltd. 07/05/12 0.160 $21,000,000 20,999,627 Barclays U.S. Funding LLC 07/02/12 0.050 21,000,000 20,999,971 Cafco LLC 07/03/12 0.420 21,000,000 20,999,510 Deutsche Bank Financial LLC 07/05/12 0.180 20,000,000 19,999,600 Henkel Corp. 07/17/12 0.160 7,500,000 7,499,467 Jupiter Securitization Company LLC 07/27/12 0.170 10,000,000 9,998,772 Nestle Capital Corp. 07/02/12 0.020 15,000,000 14,999,992 Novartis Financial Corp. 07/02/12 0.050 14,000,000 13,999,981 Sigma-Aldrich Corp. 07/02/12 0.120 21,000,000 20,999,930 Toyota Motor Credit Corp. 10/09/12 0.310 9,000,000 8,992,250 Wal-Mart Stores, Inc. 07/05/12 0.090 20,000,000 19,999,800 Corporate Interest-Bearing Obligations 40.8% (Cost $174,866,358) American Honda Finance Corp. (P)(S) 08/28/12 to 11/07/12 0.687 to 0.836 16,435,000 16,452,568 ANZ National International, Ltd. (S) 12/21/12 to 07/19/13 2.375 to 6.200 8,755,000 8,872,221 Australia & New Zealand Banking Group, Ltd. (S) 01/11/13 2.400 3,050,000 3,071,241 Caterpillar Financial Services Corp. (P) 07/24/12 to 02/22/13 0.627 to 0.697 5,389,000 5,392,289 Caterpillar, Inc.(P) 11/21/12 to 05/21/13 0.567 to 0.637 16,475,000 16,518,422 Credit Suisse New York 05/15/13 5.000 7,000,000 7,230,613 General Electric Capital Corp. (P) 07/27/12 to 05/08/13 0.596 to 0.636 15,963,000 15,972,520 General Electric Capital Corp. 10/19/12 to 05/01/13 4.800 to 5.250 3,698,000 3,775,813 John Deere Owner Trust 03/15/13 0.379 1,001,355 1,001,355 JPMorgan Chase & Company 10/01/12 5.375 19,793,000 20,016,158 Nissan Auto Receivables Owner Trust 03/15/13 0.359 771,667 771,667 PepsiCo, Inc. (P) 05/10/13 0.546 7,040,000 7,054,961 Sanofi (P) 03/28/13 0.661 9,910,000 9,936,713 The Bank of New York Mellon Corp. 11/01/12 4.950 3,000,000 3,043,307 1 John Hancock Money Market Fund As of 6-30-12 (Unaudited) Maturity Date Yield* (%) Par value Value Toyota Motor Credit Corp. (P) 01/14/13 to 04/19/13 0.664 to 0.667 $12,300,000 $12,303,001 US Bank NA (P) 10/26/12 0.686 6,750,000 6,752,658 Wachovia Corp. (P) 05/01/13 2.236 8,600,000 8,725,284 Wells Fargo & Company 01/31/13 4.375 9,750,000 9,963,531 Wells Fargo Financial, Inc. 08/01/12 5.500 1,000,000 1,004,189 Westpac Banking Corp. 11/19/12 2.250 7,000,000 7,032,675 Westpac Banking Corp. (P)(S) 11/26/12 0.667 6,200,000 6,199,679 Westpac Securities NZ, Ltd. (S) 01/28/13 2.625 3,745,000 3,775,493 U.S. Government Agency Obligations 13.7% (Cost $58,771,252) Federal Farm Credit Bank (P) 02/15/13 to 06/11/13 0.145 to 0.240 20,000,000 20,009,468 Federal Home Loan Bank (P) 07/02/12 to 02/05/13 0.205 to 0.300 24,000,000 24,002,940 Federal Home Loan Bank 06/10/13 0.300 5,000,000 5,000,000 Federal National Mortgage Association (P) 12/03/12 0.290 3,755,000 3,757,365 General Electric Capital Corp. (J)(P) 12/07/12 0.718 1,000,000 1,001,479 JPMorgan Chase & Company (J)(P) 12/26/12 0.712 5,000,000 5,000,000 Certificate of Deposit 3.2% (Cost $13,802,310) Bank of Nova Scotia (P) 10/18/12 0.766 3,800,000 3,802,310 Royal Bank of Canada (P) 02/15/13 0.490 10,000,000 10,000,000 Par value Value Short-Term Investments 0.2% (Cost $1,000,000) Repurchase Agreement with State Street Corp. dated 6-29-12 at 0.010% to be repurchased at $1,000,001 on 7-2-12, collateralized by $875,000 Federal Home Mortgage Association, 5.000% due 3- 15-16 (valued at $1,022,665, including interest) $1,000,000 1,000,000 Total investments (Cost $427,928,820)† 99.7% Other assets and liabilities, net 0.3% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 2 John Hancock Money Market Fund As of 6-30-12 (Unaudited) (J) These securities are issued under the Temporary Liquidity Guarantee and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 6-30-12, the aggregate cost of investment securities for federal income tax purposes was $427,928,820. 3 John Hancock Money Market Fund As of 6-30-12 (Unaudited) Notes to Schedule of Investments Security valuation. Securities in the Fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of June 30, 2012, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 27, 2012 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 27, 2012
